Citation Nr: 1016730	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  03-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic nosebleeds.  

2.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1959.  He died in January 2002, at the age of 63.  The 
appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2005, the Board denied the claims for accrued 
benefits based on a claim for service connection for post-
traumatic stress disorder (PTSD), and a claim for service 
connection for residuals of nosebleeds.  In the Board's July 
2005 decision, it also denied the appellant's claims for 
service connection for the cause of the Veteran's death, and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318. 

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court).  In October 2007, the 
Veterans Court issued a decision vacating and remanding the 
July 2005 Board decision insofar as it denied the claims for 
accrued benefits.  The Veteran Court's October 2007 decision 
affirmed the Board's July 2005 denials of the claims for 
service connection for the cause of the Veteran's death and 
entitlement to DIC.  

In April 2005, a hearing was held at the Las Vegas, Nevada VA 
office before a Veterans Law Judge who is no longer with the 
Board.  In June 2008, the appellant was notified that she was 
entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 
2002).  However, in a statement, received that same month, 
the appellant stated that she did not desire another hearing.  

In December 2008 the Board again issued a decision in which 
it denied accrued benefits based on claims for service 
connection for PTSD and residuals of nosebleeds.  The 
appellant appealed that decision, and in September 2009 the 
Veterans Court granted a joint motion of the Veteran and the 
Secretary of Veterans' Affairs (the Parties), vacated the 
December 2008 decision, and remanded the matter to the Board 
for compliance with the instructions in the joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in January 2002.  

2.  At the time of the Veteran's death there was no pending 
claim for service connection for chronic nosebleeds or any 
other disability other than PTSD.  

3.  The evidence of record at the time of the Veteran's death 
does not show a diagnosis of PTSD in compliance with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM- IV).  

4.  The Veteran did not engage in combat with the enemy.  

5.  The Veteran's active service was from January 1955 to 
December 1959.  

6.  The evidence in the file at the time of the Veteran's 
death does not verify any inservice stressor.  

7.  The evidence in the file at the time of the Veteran's 
death does not show that any psychiatric disease had onset 
during or was otherwise related to the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD or 
nosebleeds for purposes of accrued benefits have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

2.  There are no accrued benefits payable to the appellant.  
38 U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that accrued benefits are payable to 
her based on claims for service connection for and residuals 
of nosebleeds and PTSD.  

In the October 2007 decision, the Veterans Court determined 
that the Board had failed to provide "adequate reasons and 
bases" for its decision.  

In the September 2009 joint motion, the Parties agreed that 
the Board failed to address a 1965 letter from the American 
Red Cross with regard to the nosebleed claim.  The Parties 
also agreed that neither regulation in existence at the time 
of the Veteran's death nor the Veterans Court's holding in 
Tomlin v. Brown, 5 Vet. App. 355 (1993) provided for 
withdrawal of an appeal on the record at a hearing.  The 
Board will attempt to address all issues raised by the Court 
and the parties of the Joint Motion.

The Board initially notes that although the appellant has 
submitted additional evidence since the Board's July 2005 
decision, without a waiver of RO review, this evidence is all 
duplicative of that which was associated with the claims 
files at the time of the Board's decision.  Accordingly, a 
remand for the RO to consider this evidence is not required.  
See 38 C.F.R. § 20.1304(c) (2009).

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a) (the Board parenthetically notes that changes to 
accrued benefits laws were recently enacted with an effective 
date of December 16, 2003, but that as the veteran died in 
January 2002, these changes may not be applied to this claim.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2009)).  

Importantly, the Veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R.  § 3.1000(c).  

Nosebleeds

In a rating decision dated in February 1965, an RO denied 
service connection for a nose condition.  The following month 
the RO informed the Veteran of the decision and of his 
appellate rights. 

Of record are two letters dated April 1, 1965, on the 
letterhead of the American Red Cross, and addressed to the 
VARO in Chicago, Illinois.  One letter states as follows:  
"We are sending you [the Veteran's] Power of Attorney, 
because he has asked us for claims service."  The letter is 
followed by "Very truly yours," and signed by "L.L." who 
identified herself as a caseworker.  

The other letter has the same sentence and closing, but 
without a signature, and is followed by a carbon copy (cc) to 
"W.W." who is identified as Field Director, American Red 
Cross.  The letter then states:  

We are forwarding [the Veteran's] Power 
of Attorney because he has asked us to 
appeal the recent veterans decision 
regarding his efforts to service connect 
nosebleed, which he said began in 
service.  He is also asking use to file a 
claim for nervousness, but before we 
proceed we would like you to evaluate for 
us what you feel is indicated as far as 
his claims service is concerned.  We are 
not forwarding any applications until we 
secure your suggestions.  

L.L. then provides a brief history for W.W. of the Veteran's 
military service and a description of his then current 
functioning.  This is followed by the final paragraph, which 
states in pertinent part as follows:  "In reviewing the file 
we would like your opinion as to whether it would be feasible 
and advisable to file an appeal for the nosebleeds which the 
veteran said began in service and which have reoccurred 
within the last three or four months."  

An appeal of an RO decision to the Board is initiated by the 
filing of a "notice of disagreement" within one year of the 
date that the decision is mailed to the claimant.  
38 U.S.C.A. § 7104(a).  If a timely notice of disagreement is 
not received then the decision becomes final.  38 U.S.C.A. 
§ 7104(c).  

A notice of disagreement is a written communication from a 
claimant or the claimant's representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination of an agency of original jurisdiction will 
constitute a notice of disagreement.  38 C.F.R. § 19.113 
(1965).  A notice of disagreement may be filed by a claimant 
personally or by an accredited representative of a recognized 
service organization, attorney or agent, provided a proper 
power of attorney has been filed.  38 C.F.R. § 19.111(a) 
(1965).  

Although the April 1, 1965 letter signed by L.L. states that 
the American Red Cross was sending the RO a power of 
attorney, the record is absent for any document that could be 
construed as a power of attorney.  Indeed, there is no 
document of record signed by the Veteran or received from the 
Veteran indicating that he had selected the American Red 
Cross as his representative.  That the April 1965 letter with 
the cc to W.W. states that the Veteran had asked the American 
Red Cross to appeal the decision denying service connection 
for nosebleeds does not transform the letter into a power of 
attorney or a statement by the Veteran.  

The Board finds that the April 1965 letters do not satisfy 
the regulatory requirements of a notice of disagreement and 
neither letter is a notice of disagreement.  

There is no document from the Veteran or from an appointed 
representative of the Veteran disagreeing with the February 
1965 rating decision received within one year of the mailing 
of the decision.  Hence, the February 1965 decision became 
final as of March 1966.  

The Veteran applied to reopen his claim for service 
connection for nosebleeds, and in January 1987, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  There was no appeal, and the 
RO's decision became final.  Id.  

In a December 2006 statement, the Veteran's previous 
representative argued that medical evidence received with the 
Veteran's September 1999 substantive appeal (VA Form 9) on 
another issue, amounted to a claim for service connection for 
nosebleeds because it "talk[ed] about his nose injury"; and 
that a July 2000 medical statement, and an October 2000 
statement, raised a claim for service connection for 
nosebleeds.  

In July 1999, the RO denied claims for service connection for 
headaches, and "chronic obstructive and/or respiratory 
disease related to tobacco use."  The Veteran appealed, and 
the claims files include three letters associated with the 
Veteran's substantive appeal, received in September 1999.  

A statement from "N.S.", M.D., dated and received in July 
2000, states that the Veteran had emphysema, chronic 
nosebleeds, and chronic headaches, and that the exact 
etiology of his headaches was unknown, but that his headaches 
could have been caused by his service.  

The claims files contain several statements from the Veteran 
and/or the appellant, as well as a statement from the 
Veteran's representative, all dated in October 2000, none of 
which mention nosebleeds, or a nose condition.  

Determining whether an informal claim has been filed usually 
requires an application of the law--that is, the definition 
of an informal claim found at 38 C.F.R. § 3.155(a), to the 
facts of a particular case.  Westberry v. West, 12 Vet. App. 
510, 513 (1999).  

Under 3.155, an informal claim is defined as:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In determining intent, the Board first notes that prior to 
September 1999 (i.e., the earliest date of any evidence which 
has been argued as constituting a claim for service 
connection for nosebleeds following the RO's denial of the 
claim in 1987), the evidence shows that the Veteran knew how 
to file an application, and that he was familiar with the 
claims filing procedure.  See e.g., Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997), 10 Vet. App. 15, 19 (1997); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  

In this regard, a review of the claims file shows that prior 
to September 1999, he had had claims for service connection 
denied in no less than four rating decisions (in 1965, 1970, 
1987, and July 1999).  In addition, his claim for a 
nonservice-connected pension was granted in 1992.  The Board 
finds that this evidence indicates that the Veteran 
understood the claims filing process.  Id.

With regard to the September 1999 letters, these were all 
apparently written by the appellant, although one letter is 
only signed with the Veteran's name.  One letter is addressed 
to President Clinton, and one letter is addressed to VA.  

Although it is not entirely clear, one letter appears to be 
addressed to an employee of the veteran's representative at 
that time (identified only as "Mr. H").  The letters to VA, 
and President Clinton, did not discuss nosebleeds.  

With regard to all of the letters, they show that the 
appellant (and, presumably, the Veteran) expressed 
disagreement with the RO's July 1999 rating decision, which 
denied claims for service connection for a 
pulmonary/respiratory condition, and PTSD.  In the letter 
addressed to Mr. H, the appellant noted that the Veteran had 
a history of a nose injury during service, for which he had 
been hospitalized, and she indicated that she disagreed with 
the RO's previous denials of the claim for service connection 
for a nose condition.  

The Board finds that this evidence is insufficient to show an 
intent to file an application to reopen the claim for service 
connection for nosebleeds.  See 38 C.F.R. § 3.156 (2008).  
Only one of the three letters received in September 1999 
discusses nosebleeds.  This letter is addressed to Mr. H, and 
the reference to nosebleeds is buried in what the Board can 
only describe as a rambling six-page document in which the 
appellant complained that the Veteran "never got 
compensation for this injury," and that he had filed "a 
claim for his nose injury in 1963 and never got anything."  
The Board, on a factual basis, finds that this is not a 
"claim" as much as it was a "complaint".  

In summary, there is a distinction between a claimant who 
intends to reopen a finally decided claim, and one who does 
not submit any evidence and merely states that they disagree 
with a final decision.  In the Board's opinion, the September 
1999 letter that discusses nosebleeds clearly falls into the 
latter category, and the Board finds that none of this 
evidence is sufficient to show that the veteran intended to 
apply to reopen the claim for service connection for 
nosebleeds.  Stewart, 10 Vet. App. at 19; see also 38 C.F.R. 
§ 3.155(a).  

With regard to the letter from Dr. N.S. that was received in 
July 2000, this evidence was submitted in association with a 
claim for service connection for headaches that had been 
denied in July 1999, and which was on appeal at the time.  
The mere fact that this letter mentions that the veteran was 
being treated for symptoms that included nosebleeds is 
insufficient to show that the veteran intended to apply to 
reopen the claim for service connection for nosebleeds.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that 
before an RO can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it, and that the 
mere presence of medical evidence does not establish an 
intent of the part of a claimant to seek service connection 
for a disorder).  

Finally, it has been argued that an October 2000 statement 
should be construed as an attempt to reopen a claim for 
service connection for nosebleeds.  However, while the claims 
files contain several statements from the Veteran and/or 
appellant, as well a statement from the Veteran's 
representative, all dated or received in October 2000, none 
of these statements mention nosebleeds, or a nose condition.  
Therefore, these letters do not show an intent to apply to 
reopen the claim for service connection for nosebleeds.  

To the extent that the appellant has testified that she filed 
a claim at the RO at some time prior to the veteran's death, 
there is no evidence in support of this argument, and it 
therefore does not provide a basis to find that the veteran 
had a pending claim for service connection for either 
nosebleeds, or PTSD, at the time of his death.  

The Veteran died in January 2002.  In February 2002, the 
appellant filed her claims for accrued benefits.  The claims 
were therefore filed within one year of the date of the 
veteran's death.  See 38 U.S.C.A. § 5121(c).  However, the 
evidence does not show that the veteran had periodic monetary 
benefits at the time of his death which were due and unpaid.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

In addition, as previously discussed, the evidence does not 
show that the veteran had a claim for service connection for 
nosebleeds pending at the time of his death.  Hence, there 
are no accrued benefits payable to the appellant based on 
nosebleeds suffered by the Veteran.  

PTSD

In July 1999, the RO denied service connection for PTSD.  The 
Veteran appealed that decision to the Board.  In the 
INTRODUCTION of a February 2001 decision, the Board stated 
that the Veteran had withdrawn his appeal during a hearing.  
This is reflected in a transcript of a Board hearing in which 
the Veteran acknowledged that he wished to withdraw his 
appeal with respect to the issue of service connection for 
post traumatic stress disorder.  

In the joint motion, the Parties agreed that this statement 
in the transcript did not satisfy the regulatory requirements 
for a withdrawal that were in place at that time and that 
case law cited in the Board's previous decision does not 
support a finding that a withdrawal on the record at a Board 
hearing was effective, notwithstanding the clear intent of 
the Veteran at the hearing.    

In this regard, under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In this 
regard, in light of the Veteran's clear statement at the 
hearing that he has withdrawn the appeal, it is very unclear 
to the undersigned what alleged specific errors of fact or 
law are being raised by a Veteran who withdraws his appeal at 
hearing and had been dead for eight years.  It any event, in 
light of the Joint Motion, the Board will address this 
"claim".

Of note is that the February 2001 Board decision does not 
include a finding of fact, conclusion of law, or an order 
dismissing the appeal.  As the appeal has never been 
dismissed, the Board will treat the claim for service 
connection for PTSD as pending at the time of the Veteran's 
death and proceed to adjudicate that appeal to address the 
Joint Motion concerns attempt to fully and finally address a 
case regarding a Veteran who has been dead for eight years 
and withdrew the claim at hearing. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show:  
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).  

As to the second element, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
However, the occurrence of an in-service stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  Id. at 396.

Here, service connection for PTSD fails on all three 
elements.  The record does not support a finding that the 
Veteran was diagnosed with PTSD in conformance with the DSM-
IV.  No inservice stressor was ever verified.  It follows 
that no verified inservice stressor was ever linked to a DSM-
IV criteria based PTSD diagnosis.  There is no evidence that 
any psychiatric disorder was caused by the Veteran's service 
or is in any way related to his service.  

Service treatment records contain no treatment for, or 
symptoms of, a psychiatric disorder.  A December 1959 report 
of medical examination, for discharge from service, shows 
that the Veteran had a normal psychiatric clinical 
evaluation.  There is no evidence that the Veteran engaged in 
combat with the enemy.  This is evidence against a grant of 
service connection for PTSD or for any psychiatric disease.  

Although the record does not establish that the Veteran ever 
executed a power of attorney in favor of the American Red 
Cross, or ever indicated to the Board that the American Red 
Cross was his representative, in May 1965 the RO sent a 
letter to the Veteran following receipt of a statement from 
the American Red Cross.  In that letter the RO asked the 
Veteran if he wished to submit evidence of a nervous 
condition.  The record is absent for evidence that he 
responded.  Given the lack of response and that neither the 
Veteran nor any representative appointed by the Veteran 
contemporaneously submitted a claim for service connection 
for a psychiatric disability, the letter received from the 
American Red Cross was not a claim for service connection for 
a psychiatric disability.  

More importantly, that the Veteran did not indicate that he 
wished to file a claim for service connection for a 
psychiatric disability, even given the prompting from the RO, 
the Board takes as evidence that the Veteran either did not 
believe that he suffered from a psychiatric disability, or if 
he did, did not have reason to believe that such was related 
to his active service.  

During the 1970's and 1980's VA treated the Veteran for 
several physical symptoms.  He was not seen by VA for any 
psychiatric symptoms, the treatment records do not mention 
any psychiatric symptoms or diagnosis, and although he sought 
service connection for physical disabilities during this 
time, he did not seek service connection for a psychiatric 
disability.  In March 1992 the Veteran underwent a VA general 
medical examination, the report of which lists that he was 
psychiatrically normal.  

This evidence for tends to show that the Veteran had no 
psychiatric symptoms and received no psychiatric treatment 
for many years after separation from active service and is 
therefore evidence against the appellant's claim for accrued 
benefits.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).

The first mention by the Veteran that he had believed himself 
to suffer from a psychiatric disorder was a letter dated in 
October 1998.  This letter addressed his claim for pulmonary 
disease related to tobacco use in the service, in explaining 
the basis of his pulmonary disease claim he stated as 
follows:

I also served in a horrible Vietnam War, 
which left me with a nervous condition.  
I have suffered headaches everyday of my 
life along with bad dreams that keep me 
form sleeping and irritable.  So with 
emphysema and these other illnesses I am 
in bad shape.  

Under a regulation defining "Periods of War" the Vietnam 
War is defined as beginning February 28, 1961, and ending on 
May 7, 1975 in the case of a veteran who served in the 
Republic of Vietnam during that period and the period 
beginning on August 5, 1964 and ending on May 7, 1975 in all 
other cases.  38 C.F.R. § 3.2.  

All evidence of record shows that the Veteran had active 
service from January 1955 to December 1959, many years before 
the Vietnam War.   

The Veteran did not have active service during the Vietnam 
War.  There is no evidence of record that he ever served in 
Vietnam.  Hence his asserted basis for suffering a 
psychiatric disability was not any event during his active 
service, but rather was an event (the Vietnam War) that 
occurred after he was separated from service.  This then is 
evidence that any psychiatric disability from which the 
Veteran may have suffered was not related to his active 
service.  

Received from the appellant are many letters from 1998 
forward in which she states that the Veteran was 
"shellshocked" from the Vietnam War.  Her basis for this 
conclusion is found, for example, in letters received in 
September 1999 and September 2000.  

In the September 1999 letter the appellant reported that the 
Veteran had psychiatric symptoms which she described as 
anxiety, flashback, nightmares, and trembling hands.  She 
reported that when the Veteran was nervous, depressed "[h]e 
would drink alcohol and chase my daughter and I around with a 
knife.  

In the September 2000 letter she reported that he saw his 
best friend shot down by the enemy, had to pick a head up 
from another friend's body, and saw children killed.  

These letters do not provide support for a finding that the 
Veteran suffered from any psychiatric disability related to 
his military service.  He did not serve during the Vietnam 
War, there is no evidence that he ever engaged in combat with 
the enemy, and the events to which the evidence relates his 
behavior and/or symptoms did not occur during the Veteran's 
service, notwithstanding the statements of the appellant.  

More evidence against a finding that service connected was 
warranted for a psychiatric disability is found in August 
1999 VA treatment notes which document that the Veteran 
denied psychiatric problems and did not want counseling for 
any alcohol or psychiatric problems.  

PTSD began showing up as item in VA past medical history 
lists by the year 2000.  These listing are not diagnoses of 
PTSD in compliance with the criteria found in the DSM-IV, but 
rather nothing more than what is evident on their face - 
items in past medical history lists which could have come 
from any source, including the Veteran's own report.  

An October 2001 general medicine progress note documents that 
the appellant telephone VA reporting that the Veteran 
occasionally returns home drunk and verbally abuses her and 
her daughter.  She stated that she thought the Veteran needed 
treatment for PTSD.  The Veteran reported that he did not 
feel that he needed psychiatric help and that his drinking 
was limited to three beers on Monday nights.  This again is 
evidence that the reports of PTSD derive from the Veteran's 
spouse and are a response to his abuse of her and her 
daughter.  This is not a basis for finding that service 
connection for any psychiatric disease was ever warranted.  

In December 2001, the Veteran was admitted to a VA medical 
center due to pulmonary disease.  On December 4, 2001 he was 
seen in a mental health intake clinic for initial evaluation.  
An extensive Mental Health Initial Evaluation report is dated 
December 10, 2001.  He reported a history of drinking alcohol 
and of angry outbursts which his spouse, the appellant, 
claimed was due to his drinking.  As to his military service, 
the only mention is that when he was in the Navy a fellow 
sailor "pestered" him so the Veteran attacked him with a 2 
by 4.  

This is evidence of nothing more than self admitted 
assaultive behavior on the part of the Veteran.  

Mental status examination was unremarkable other than he 
seemed somewhat depressed.  He was diagnosed with a mood 
disorder due to a general medical condition.  He indicated 
that he was interested in individual psychotherapy and anger 
management classes and was willing to undergo medication 
evaluation.  Under a heading for initial treatment plan is 
listed that the case would be reviewed at a meeting on 
December 11, 2001.  The note ends with a remark that he would 
be contacted via phone to follow-up intake.  

A note from December 17, 2001 documents that a VA psychology 
intern telephoned the Veteran to follow up on the mental 
health clinic intake of December 4 and was told that by the 
appellant that the Veteran was currently hospitalized in a 
private hospital for chronic obstructive pulmonary disease.  
The intern informed the appellant that the Veteran should 
call to set up an appointment for initial individual 
psychotherapy session once he was home and feeling up to it.  

This note is evidence that the Veteran did not ever receive 
any treatment other than the evaluations and consults of 
record because he was transferred from the private hospital 
to a VA facility where he died.  

On December 26, 2001 the Veteran was admitted to a VA medical 
center.  The summary indicates that this followed admission 
at a private hospital on December 15, 2001.  The admission 
was for severe shortness of breath and pleuritic chest pains.  
His admission ended upon his death on January 20, 2002 from 
chronic obstructive pulmonary disease.   

Psychiatric consult notes from December 28, 2001 and December 
31, 2001 document that the Veteran was appropriately worried 
about death.  He was diagnosed with an adjustment reaction 
with depressed mood, to consider steroid induced mood 
disorder, and alcohol abuse.  He denied past psychiatric 
hospitalizations and outpatient treatment.   This is more 
evidence that any psychiatric symptoms that the Veteran 
suffered were not due to service and that he had never had 
any treatment for any psychiatric symptoms.  

Finally, this note indicates that the Veteran would be 
referred back to the mental health clinic upon discharge.  As 
the Veteran died during this admission, it follows that he 
did not receive any further treatment for psychiatric 
symptoms.  

A January 7, 2002 note indicates that the treatment plan 
needed to be consigned by two other individuals.  A mental 
health family therapy note from January 7, 2002 documents the 
following:  

The patient's wife was seen today for 
almost an hour.  The pt had been seen on 
12-04-01 in the Diagnostic Intake Clinic 
of the Lakeside mental Health Clinic.  At 
that time he was diagnosed with 
Depression secondary to Medical Illness.  
Today the pts wife expresses her concern 
that the patient is suffering from PTSD 
and that he should receive compensation 
for this disorder.  She is asking for a 
letter to indicate that the patient is or 
has been receiving mental health care for 
PTSD.  I indicate to her that I can only 
state in a letter that her husband was 
seen for a diagnostic interview and that 
he has not been in treatment in this 
clinic.  

This is evidence that the Veteran did not have PTSD, that he 
had not been treated by VA for a psychiatric disease, and 
that his only diagnosed psychiatric disease or symptoms were 
associated with his physical health at the time of and due to 
his impending death, not because of his military service.  

It is clear from the record that the only attribution by the 
Veteran of psychiatric symptoms to service was in relation to 
events that he did not experience in service.  His statement 
in the October 1998 letter that he was left with a nervous 
condition from serving during the Vietnam War is not credible 
because he did not serve during the Vietnam War and was not 
in Vietnam.  

As to the appellant's opinion that the Veteran had PTSD, she 
has not demonstrated any expertise in the area of diagnosing 
psychiatric disease.  The Board finds that whether the 
Veteran suffered from any psychiatric disease is too complex 
a question to be answered by a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Hence, the appellant's opinion that the Veteran had PTSD, or 
any other psychiatric disease, is not competent evidence.  

This is not to say that the appellant is not competent to 
report that the Veteran abused her and her daughter during 
her lifetime.  This fact however is not evidence that he 
suffered from a psychiatric disease related to service.  

In summary, the overwhelming preponderance of the evidence of 
record at the time of the Veteran's death shows that suffered 
only from psychiatric symptoms near the end of his life and 
that those symptoms were related to his physical health, not 
to his service.  

Conclusion

In July 1999 the RO denied service connection for "chronic 
pulmonary and/or respiratory disease related to tobacco 
use."  The Veteran appealed that decision and the Board 
denied his appeal in February 2001.  Hence there is no 
pending claim for service connection for a pulmonary or 
respiratory disease related to tobacco use.  

In the July 1999 rating decision, the RO had also denied 
service connection for headaches.  In September 2000 the RO 
granted service connection for chronic headaches and assigned 
a noncompensable rating.  This satisfied the Veteran's appeal 
of the July 1999 rating decision as to service connection for 
headaches.  He did not appeal the rating or the effective 
date assigned with regard to that disability and there are no 
other claims regarding headaches filed since that decision.  

The Veteran had no periodic monetary benefits at the time of 
his death which were due and unpaid.  The only claim alleged 
pending "claim", based on a review of the joint motion, at 
the time of the Veteran's death was that for service 
connection for PTSD based on service in the Vietnam War that 
began years after he was discharged from the service, which, 
as explained above, must be clearly denied and was, in fact, 
withdrawn by the Veteran at hearing for reasons that would 
seem highly self-evident.  Based on the foregoing, there are 
no accrued benefits, and the appellant's claim must be 
denied.  The evidence in this case is not close and there is 
no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

Duties to notify and assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the appellant in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in December 2004, the 
appellant was notified of the information and evidence needed 
to substantiate and complete the claims.  

The VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  However, the Board 
finds that any VCAA notice errors did not result in prejudice 
to the appellant as VA has obtained all relevant evidence, 
and as the appellant has demonstrated actual knowledge of 
what was necessary to substantiate the claims.  See generally 
Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (explaining the 
rule of prejudicial error in the context of VA disability 
claims).  Specifically, a review of the appellant's 
submissions, and those of her representatives, received 
between 2006 and 2008, shows that these submissions were 
filed subsequent to the Board's July 2005 decision, which 
denied the claims.  These submissions show actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process.  The appellant was also 
afforded a hearing in April 2005.  As she has demonstrated 
actual knowledge of the evidence necessary to substantiate 
the claims for accrued benefits and has had a meaningful 
opportunity to participate in the development of her claims, 
the Board finds that no prejudice to the appellant will 
result from proceeding with adjudication without additional 
notice or process.  Furthermore, as discussed below, it 
appears that VA has obtained all relevant evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether an appellant has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the claims file.  In a statement, received in October 
2008, the appellant stated that she had no more evidence to 
submit.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

In argument received in April 2010, the appellant's 
representative remarked that the Veteran was receiving 
psychiatric treatment from VA prior to his death and asserted 
that "[n]ot all the records from VA's psychiatric treatment 
are included in the claims file."  This assertion the Board 
finds contrary to the record which shows that while the 
Veteran was seen by VA mental health practitioners prior to 
his death, there is no indication that there are any records 
of VA psychiatric treatment not associated with the physical 
claims file.  

Logically, one can never prove that all of anything has been 
collected in one place.  However, it does not follow that 
merely asserting that not all of the records are associated 
with the physical claims file automatically triggers a duty 
on the Board's part to remand the case for the RO to search 
for any such records.  While in a case with different facts 
such a duty may be triggered, under the facts of this case, 
involving a Veteran claiming PTSD based service in Vietnam 
when he was not in service during the Vietnam War, who has 
been dead for eight years, having withdrawn this claim years 
ago at hearing, remanding would amount to nothing more than a 
total waste of government resources.  The Board will explain.  

Of record is a letter from a VA psychologist, dated January 
7, 2002, 13 days prior to the Veteran's death.  The 
psychologist states that the Veteran was seen in the 
Diagnostic Intake Clinic of the Mental Health Clinic on 
December 4, 2001 for a diagnostic interview, a brief report 
was entered on that date, a full report was entered on 
December 10, 2001, and a Mental Health Treatment Plan was 
entered into the Veteran's record on December 13, 2001.  

Included in the claims file is each of these reports.  The 
most comprehensive statement is the December 10, 2001 initial 
evaluation report.  There is also a report of telephone 
contacts between VA and the Veteran, or more precisely, with 
the appellant, prior to his death and reports of mental 
health consults which took place during the Veteran's 
terminal hospital stay which ended in January 2002.  These 
reports show that the Veteran died prior to receiving any 
individual therapy treatment and these records document that 
he did not have PTSD or any psychiatric disease related to 
his service.  The VA treatment records associated with the 
physical claims file are detailed, extensive, and cover all 
periods of time when the Veteran could have received 
treatment.  As to prior reports, the Veteran reported that he 
had no outpatient or inpatient treatment with regard to PTSD.  
Hence, there is no reason to delay adjudication of this 
appeal to seek treatment records that the record 
overwhelmingly indicates do not exist.  VA's duty to assist 
is not a license for a "fishing expedition."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

For the reasons stated above, the Board finds that no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist under the VCAA.  

ORDER

The appeal is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


